DETAILED ACTION
Claims 1-17 are pending.  
The previous rejections of claims 4, 12 and 16-17 under 35 U.S.C. § 112 are withdrawn following amendment of the respective claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Patent Application No. 2016-194489, filed on 9/30/2016. 
Response to Arguments
Applicant’s arguments, filed 3/9/21, have been fully considered but are not persuasive, except regarding the previous rejection under 35 U.S.C. § 112(b).
With regard to the Interview Summary (pages 8-9), it is noted that the language incorporated into amended claim 13, while based on Fig. 12, does differ substantially in meaning from the specific language discussed during the interview.
Applicant argues that the claims should not be interpreted under 35 U.S.C. § 112(f), in particular features such as ‘a candidate communication condition generating unit, ‘a communication condition adjusting unit, ‘a state information obtaining unit’, because the word ‘means’ is not used and because these terms enable one of ordinary skill in the art to understand them as the name of a particular structure, based on Personalized Media Communications LLC v. 
It is respectfully submitted that:
a) It is not necessary for a claim to specifically recite ‘means’ in order to be interpreted under 35 U.S.C. § 112(f); MPEP 2181 I(A) states ‘The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for”.
b) The facts in Personalized Media Communications LLC v. International Trade Commission differ from the instant case.  In Personalized Media Communications LLC v. International Trade Commission a ‘digital detector’ was found to connote a specific structure in the electrical arts, i.e. a detector based on digital technology and more than merely a means for detecting.  By contrast, in the instant claims the various elements are denoted by the extremely generic term ‘unit’ linked with broad functional recitations that are analogous to the term ‘distributed learning control module’ that was found to invoke 112(f) (MPEP 2181 I(A)).
Applicant’s arguments regarding the rejection under 35 U.S.C. § 102 (pages 11-12) are moot as the claims are no longer rejected under that statute.
Applicant’s arguments regarding the rejection under 35 U.S.C. § 103 (pages 13-16) are moot as the current rejection is based on a different combination of references than the previous rejection — newly cited reference Sloo was not previously cited.


For at least these reasons, the rejection of the claims is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Instances in the claims such as ‘a candidate communication condition generating unit, ‘a communication condition adjusting unit, ‘a state information obtaining unit’, etc. are interpreted under 35 U.S.C. 112(f) as incorporating relevant hardware, e.g. a central processing unit (CPU), as appropriate, in accordance with [0100, 0176, 0192] of the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This claim recites ‘the management apparatus or the control apparatus including a communication interval setting unit configured to change a setting of the communication interval based on presence information about presence of a person in an installation space of the air 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-3, 7, 10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai U.S. Patent Publication No. 20100250724 (hereinafter Kawai) in view of Sloo et al. U.S. Patent Publication No. 20150100167 (hereinafter Sloo). 
Regarding claim 1, Kawai teaches an equipment management system [0062, Fig. 2 — an air-conditioning management system 1 according to the exemplary embodiment, which illustrates configurations of the management apparatus 10 and the adaptor device 20] comprising: 
an information processing apparatus configured to obtain equipment information about equipment [0062, 0072, Fig. 2 – adaptor device 20 (information processing apparatus) is connected to the air conditioner 40 or attached to the interior of the air conditioner 40. The adaptor device 20 has a notification function, i.e., a function of transmitting a set of information of the air conditioner 40 to the management apparatus 10]; and 
a management apparatus configured to communicate the equipment information with the information processing apparatus under a predetermined communication condition, and manage the equipment [0057-0059, Fig. 1 — the notification is a set of configuration information of the air conditioner 40, a set of information of the adaptor device 20, or a set of operation information of the air conditioner 40. The notification thus includes a set of information necessary for managing and monitoring the air conditioner 40…  when receiving the notification from the adaptor device 20, the management apparatus 10 determines whether or not the air conditioner 40, connected to the adaptor device 20, has been already registered or has got a registered status in the management apparatus 10…. When determining that the air conditioner 40 has not been 
either or both of the management apparatus and the information processing apparatus including a candidate communication condition generating unit configured to generate one or more candidate communication conditions in accordance with one or both of a state of the equipment and a state of an installation space in which the equipment is installed [0066-0070, Figs. 1-2 — When receiving the normal notification from the notification receiver section 11, the registration determiner section 13 is configured to specify the air conditioner 40, related to the normal notification… the registration determiner section 13 determines whether or not the specified air conditioner 40 has been already registered in the management apparatus 10.  The notification prevention command creator section 14 is configured to create a notification prevention command when the registration determiner section 13 determines that the specified air 
But Kawai fails to clearly specify a state of the equipment including at least one of control information for an electrically powered valve, a motor, or an actuator of the equipment, a detected value obtained from a sensor installed in the equipment, and an abnormality code.
However, Sloo teaches a state of the equipment including at least one of control information for an electrically powered valve, a motor, or an actuator of the equipment, a detected value obtained from a sensor installed in the equipment, and an abnormality code [0067 — smart nightlight 170. In addition to housing a light source, the smart nightlight 170 houses an occupancy sensor, such as an ultrasonic or passive IR sensor, and an ambient light sensor; 0106-0107, Figs. 1-2 — devices can routinely transmit home data or can transmit home data in specific instances…  devices and services platform 200 routinely collects data from homes across the world. As described, the collected home data 202 includes, for example, power consumption data, occupancy data, HVAC settings and usage data, carbon monoxide levels data, carbon dioxide levels data, volatile organic compounds levels data, sleeping schedule data, cooking schedule data, inside and outside temperature humidity data, television viewership data, inside and outside noise level data, etc… devices in the home increase their logging frequency as they approach a threshold. For example, hazard detector 104 increases the frequency at which it samples air and sends corresponding data to the server 164 as the condition in the home approaches an alarm condition (a detected value obtained from a sensor installed in the equipment). For example, upon detecting more than a threshold level of smoke, hazard detector 104 samples air at a higher rate and sends corresponding data to the server 164. In another 
Kawai and Sloo are analogous art.  They relate to air conditioning/HVAC systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by Kawai, by incorporating the above limitations, as taught by Sloo.
One of ordinary skill in the art would have been motivated to do this modification to send information at times when it is considered significant, e.g. in the vicinity of a potential hazard, while reducing chatter on a network, as taught by Sloo [0106-0107].
Regarding claim 2, the combination of Kawai and Sloo teaches all the limitations of the base claims as outlined above.  

configured to adjust a condition of communication between the information processing apparatus and the management apparatus [0066-0070, Figs. 1-2 — The notification prevention command includes a notice of notification failure to be transmitted to the adaptor device 20 and a command for setting the adaptor device 20 to be in the notification prevention state (adjust communication condition)].
Regarding claim 3, the combination of Kawai and Sloo teaches all the limitations of the base claims as outlined above.  
Kawai further teaches that the equipment information includes state information indicating the state of the equipment [0057-0059, Fig. 1 — the notification is a set of configuration information 
instruction information to change the state of the equipment [0066-0070, Figs. 1-2 — The notification prevention command includes a notice of notification failure to be transmitted to the adaptor device 20 and a command (instruction) for setting the adaptor device 20 to be in the notification prevention state].
Regarding claim 7, the combination of Kawai and Sloo teaches all the limitations of the base claims as outlined above.  
Kawai further teaches that equipment is an air conditioner [0062-0064, Fig. 2 — an air conditioner 40].
Regarding claim 10, the combination of Kawai and Sloo teaches all the limitations of the base claims as outlined above.  
Kawai further teaches that the equipment information includes a plurality of items [0057-0059, Fig. 1 — the notification is a set of configuration information of the air conditioner 40, a set of information of the adaptor device 20, or a set of operation information of the air conditioner 40. The notification thus includes a set of information necessary for managing and monitoring the air conditioner 40], and 

Regarding claim 13, Kawai teaches an air conditioner management system [0062, Fig. 2 — an air-conditioning management system 1 according to the exemplary embodiment, which illustrates configurations of the management apparatus 10 and the adaptor device 20] comprising: 
a control apparatus configured to communicate air conditioner information about an air conditioner at a predetermined communication interval [0062, 0072, Fig. 2 – adaptor device 20 (information processing apparatus) is connected to the air conditioner 40 or attached to the interior of the air conditioner 40. The adaptor device 20 has a notification function, i.e., a function of transmitting a set of information of the air conditioner 40 to the management 
a management apparatus configured to communicate the air conditioner information with the control apparatus and manage the air conditioner, the management apparatus or the control apparatus [0057-0059, Fig. 1 — the notification is a set of configuration information of the air conditioner 40, a set of information of the adaptor device 20, or a set of operation information of the air conditioner 40. The notification thus includes a set of information necessary for managing and monitoring the air conditioner 40…  when receiving the notification from the adaptor device 20, the management apparatus 10 determines whether or not the air conditioner 40, connected to the adaptor device 20, has been already registered or has got a registered status in the management apparatus 10…. When determining that the air conditioner 40 has not been registered yet or has got an unregistered status the management apparatus 10 transmits a notification prevention command to the adaptor device 20. When receiving the notification prevention command, the adaptor device 20 stops transmitting the notification to the management apparatus 1; 0062-0064, Figs. 1-2 — management apparatus 10 (management apparatus) includes a notification receiver section 11, a storage section 12, a registration determiner section 13, a notification prevention command creator section 14, a notification prevention state determiner section 15, and a cancellation command creator section 16.  The notification receiver section 11 is configured to receive the notification transmitted from the adaptor device 20 (information processing apparatus); 0072, Fig. 2 – adaptor device 20 (information processing apparatus) is connected to the air conditioner 40 or attached to the interior of the air conditioner 40. The adaptor device 20 has a notification function, i.e., a 
But Kawai fails to clearly specify a communication interval setting unit configured to change a setting of the communication interval based on presence information about presence of a person in an installation space of the unit; and  a number of communications not performed during a time slot increases as a detected occupancy decreases.
However, Sloo teaches a communication interval setting unit configured to change a setting of the communication interval based on presence information about presence of a person in an installation space of the unit [0106-0107, Figs. 1-2 — devices can routinely transmit home data or can transmit home data in specific instances… devices and services platform 200 routinely collects data from homes across the world. As described, the collected home data 202 includes, for example, power consumption data, occupancy data, HVAC settings and usage data, carbon monoxide levels data, carbon dioxide levels data, volatile organic compounds levels data, sleeping schedule data, cooking schedule data, inside and outside temperature humidity data, television viewership data, inside and outside noise level data, etc… devices in the home increase their logging frequency as they approach a threshold. For example, hazard detector 104 increases the frequency at which it samples air and sends corresponding data to the server 164 as the condition in the home approaches an alarm condition… Further for example, the devices increase logging and sampling frequency during "transitions". For example, upon detecting increased levels of noise, light, etc. in a location, a device may switch into a "listening" state where sensors such as passive infrared (hereinafter, "PIR") sensors, ultrasonic sensors, etc. sample and log (e.g., send data to server 164) at an increased rate. The increased levels of noise, light, etc. in the location indicates the presence of humans in the room, and thereby indicates that 
Kawai and Sloo are analogous art.  They relate to air conditioning/HVAC systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by Kawai, by incorporating the above limitations, as taught by Sloo.
One of ordinary skill in the art would have been motivated to do this modification to send information at times when it is considered significant or worthwhile, while reducing chatter on a network, as taught by Sloo [0106-0107].
Regarding claim 14, Kawai teaches a communication condition adjustment method usable in an equipment management system [0027 — A communication control method; 0062, Fig. 2 — an air-conditioning management system 1 according to the exemplary embodiment, which illustrates configurations of the management apparatus 10 and the adaptor device 20] including an information processing apparatus that obtains equipment information about equipment [0062, 0072, Fig. 2 – adaptor device 20 (information processing apparatus) is connected to the air conditioner 40 or attached to the interior of the air conditioner 40. The adaptor device 20 has a notification function, i.e., a function of transmitting a set of information of the air conditioner 40 to the management apparatus 10] and 

the communication condition adjustment method comprising: 

But Kawai fails to clearly specify a state of the equipment including at least one of control information for an electrically powered valve, a motor, or an actuator of the equipment, a detected value obtained from a sensor installed in the equipment, and an abnormality code.
However, Sloo teaches a state of the equipment including at least one of control information for an electrically powered valve, a motor, or an actuator of the equipment, a detected value obtained from a sensor installed in the equipment, and an abnormality code [0067 — smart nightlight 170. 
Kawai and Sloo are analogous art.  They relate to air conditioning/HVAC systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by Kawai, by incorporating the above limitations, as taught by Sloo.
One of ordinary skill in the art would have been motivated to do this modification to send information at times when it is considered significant, e.g. in the vicinity of a potential hazard, while reducing chatter on a network, as taught by Sloo [0106-0107].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawai and Sloo in view of Mangsuli et al. U.S. Patent Publication No. 20170123440  (hereinafter Mangsuli). 
Regarding claim 4, the combination of Kawai and Sloo teaches all the limitations of the base claims as outlined above.  
But the combination of Kawai and Sloo fails to clearly specify that the state of the installation space is determined by any of or an arbitrary combination of a type of the installation space including information of a use of the installation space, an installation position of the equipment in the installation space, a state of a constituent constituting the installation space, and a time slot in which communication is performed.

Kawai, Sloo and Mangsuli are analogous art.  They relate to air conditioning/HVAC systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai and Sloo, by incorporating the above limitations, as taught by Mangsuli.
One of ordinary skill in the art would have been motivated to do this modification to account for different conditions in different types of spaces, e.g. traffic/occupancy, as taught by Mangsuli [0079-0081].
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawai and Sloo in view of Yamane U.S. Patent Publication No. 20170244575  (hereinafter Yamane). 
Regarding claim 5, the combination of Kawai and Sloo teaches all the limitations of the base claims as outlined above.  
Further, Kawai teaches that an information processing apparatus includes a control apparatus disposed in the equipment [0056 — adaptor device 20 is mounted to the air conditioner 40; 0072 — adaptor device 20 is connected to the air conditioner 40 or attached to the interior of the air conditioner 40].
But the combination of Kawai and Sloo fails to clearly specify an intermediate processing apparatus connected to the control apparatus and the management apparatus.
However, Yamane teaches an intermediate processing apparatus connected to the control apparatus and the management apparatus [0017-0019 —  management apparatus 110 (intermediate processing apparatus) receives operating instructions from the indoor operation terminal 10 (management apparatus) via the operation terminal communication interface 7 and transmits the operating instructions to the devices 1a to 1c via the device communication interface 4 to operate the devices 1a to 1c (control apparatus)…. management apparatus 110 receives the current status of the devices 1a to 1c from the devices 1a to 1c via the device communication interface 4. Regular communication between the management apparatus 110 and the devices 1a to 1c takes place by a request, from the device communication interface 4, at fixed intervals to transmit the status of the devices 1a to 1c; 0022 — w hen the management apparatus 110 receives an operating instruction for the devices 1a to 1c that was 
Kawai, Sloo and Yamane are analogous art.  They relate to air conditioning/HVAC systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai and Sloo, by incorporating the above limitations, as taught by Yamane.
One of ordinary skill in the art would have been motivated to do this modification to conveniently and flexibly locate a management apparatus (with an interface) at a different location than a processing apparatus or to allow for a remote management apparatus while maintaining the processing apparatus proximate to the equipment.  Further, it would have been obvious to a person of ordinary skill in the art to utilize the known technique of dividing a control system into components, as taught by Yamane, for the predictable result of a more flexible control topology.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawai, Sloo and Yamane in view of Hofschulz et al. U.S. Patent Publication No. 20170192400  (hereinafter Hofschulz). 
Regarding claim 6, the combination of Kawai, Sloo and Yamane teaches all the limitations of the base claims as outlined above.  

a state information obtaining unit configured to obtain state information indicating the state of the equipment [0062, 0072, Fig. 2 – adaptor device 20 (information processing apparatus) is connected to the air conditioner 40 or attached to the interior of the air conditioner 40. The adaptor device 20 has a notification function, i.e., a function of transmitting a set of information of the air conditioner 40 to the management apparatus 10].
Further, Yamane teaches an intermediate processing apparatus [0017-0019 — management apparatus 110 (intermediate processing apparatus) receives operating instructions from the indoor operation terminal 10 (management apparatus) via the operation terminal communication interface 7 and transmits the operating instructions to the devices 1a to 1c via the device communication interface 4 to operate the devices 1a to 1c (control apparatus)…. management apparatus 110 receives the current status of the devices 1a to 1c from the devices 1a to 1c via the device communication interface 4. Regular communication between the management apparatus 110 and the devices 1a to 1c takes place by a request, from the device communication interface 4, at fixed intervals to transmit the status of the devices 1a to 1c; 0022 — w hen the management apparatus 110 receives an operating instruction for the devices 1a to 1c that was issued to the server 120 (management apparatus), the management apparatus 110 (intermediate processing apparatus) transmits the operating instruction to the devices 1a to 1c via the device communication interface 4 to cause the devices 1a to 1c to operate (control apparatus)].
But the combination of Kawai, Sloo and Yamane fails to clearly specify a change estimating unit configured to simulate a change in the state information, and 

configured to suppress communication of the state information when the state information does not have an abnormality.
However, Hofschulz teaches a change estimating unit configured to simulate a change in the state information [0090-0098, Fig. 5 — In system 500, one or more future values of a measured variable are predicted (simulate change) by wireless device 408], and 
the equipment management system is configured to compare the state information obtained by the state information obtaining unit with state information simulated by the change estimating unit [0090-0098, Fig. 5 — Future value predictor 506 may use a prediction model (simulation) to predict one or more future values of the measured variable… Transmission timer 508 may adjust a transmission interval of wireless device 408 based on instructions from value comparator 510. For example, the regular transmission interval may be shortened (increased/unsuppressed communication — longer interval is relatively suppressed) if value comparator 510 determines that a predicted value for a given time is significantly different (abnormality determined by comparison) than an actual measured value for the given time and/or if the measured value has changed at a rate exceeding a predetermined threshold], and 
configured to suppress communication of the state information when the state information does not have an abnormality [0090-0098, Fig. 5 —Transmission timer 508 may adjust a transmission interval of wireless device 408 based on instructions from value comparator 510. For example, the regular transmission interval may be shortened (increased/unsuppressed communication — 
Kawai, Sloo, Yamane and Hofschulz are analogous art.  They relate to air conditioning/HVAC systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai, Sloo and Yamane, by incorporating the above limitations, as taught by Hofschulz.
One of ordinary skill in the art would have been motivated to do this modification to reduce communications when equipment behaves as predicted, therefore reducing power consumption and making communication bandwidth available for other uses.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawai and Sloo in view of Yabuta et al. U.S. Patent Publication No. 20150316281 (hereinafter Yabuta) .
Regarding claim 8, the combination of Kawai and Sloo teaches all the limitations of the base claims as outlined above.  
Further, Kawai teaches that an air conditioner includes an indoor or an outdoor unit [0056 —  air conditioner 40 (e.g., an indoor unit or an outdoor unit) is an example of an equipment apparatus to be installed in the inside of a building] and that candidate communication condition generating 
Further, Sloo teaches generating the one or more candidate communication conditions based on information on a person who is present in an installation space of the one or plurality of units [0106-0107, Figs. 1-2 — devices can routinely transmit home data or can transmit home data in specific instances… devices and services platform 200 routinely collects data from homes across the world. As described, the collected home data 202 includes, for example, power consumption data, occupancy data, HVAC settings and usage data, carbon monoxide levels data, carbon dioxide levels data, volatile organic compounds levels data, sleeping schedule data, cooking schedule data, inside and outside temperature humidity data, television viewership data, inside and outside noise level data, etc… devices in the home increase their logging frequency as they approach a threshold. For example, hazard detector 104 increases the frequency at which it samples air and sends corresponding data to the server 164 as the condition in the home approaches an alarm condition… Further for example, the devices increase logging and sampling 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai and Sloo, by incorporating the above limitations, as taught by Sloo.
One of ordinary skill in the art would have been motivated to do this modification to send information at times when it is considered significant or worthwhile, while reducing chatter on a network, as taught by Sloo [0106-0107].
But the combination of Kawai and Sloo fails to clearly specify that an air conditioner includes an outdoor unit and one or a plurality of indoor units connected to the outdoor unit.
However, Yabuta teaches that an air conditioner includes an outdoor unit and one or a plurality of indoor units connected to the outdoor unit [0019-0021, Fig. 1 — an outdoor unit 100 and an indoor unit 200 that form an air-conditioning apparatus 10… outdoor unit 100 and 
Kawai, Sloo and Yabuta are analogous art.  They relate to air conditioning/HVAC systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai and Sloo, by incorporating the above limitations, as taught by Yabuta.
One of ordinary skill in the art would have been motivated to do this modification to cool a building interior by transferring heat from inside a building to outside a building, as suggested by Yabuta.  Further, it would be obvious to simply substitute the known indoor/outdoor air conditioning configuration of Yabuta for the generic configuration of Kawai and Sloo for a the predicable result of an air conditioning system and method incorporating indoor/outdoor units.
Regarding claim 9, the combination of Kawai and Sloo teaches all the limitations of the base claims as outlined above.  
Further, Kawai teaches that an air conditioner includes an indoor or an outdoor unit [0056 —  air conditioner 40 (e.g., an indoor unit or an outdoor unit) is an example of an equipment apparatus to be installed in the inside of a building] and that candidate communication condition generating unit is configured to generate the one or more candidate communication conditions based on information [0066-0070, Figs. 1-2 — When receiving the normal notification from the notification receiver section 11, the registration determiner section 13 is configured to specify the air conditioner 40, related to the normal notification… the registration determiner section 13 
Further, Sloo teaches the generating the one or more candidate communication conditions based on information on an object that is disposed in an installation space of the one or plurality of indoor units [0106-0107, Figs. 1-2 — devices can routinely transmit home data or can transmit home data in specific instances… devices and services platform 200 routinely collects data from homes across the world. As described, the collected home data 202 includes, for example, power consumption data, occupancy data, HVAC settings and usage data, carbon monoxide levels data, carbon dioxide levels data, volatile organic compounds levels data, sleeping schedule data, cooking schedule data, inside and outside temperature humidity data, television viewership data, inside and outside noise level data, etc… devices in the home increase their logging frequency as they approach a threshold. For example, hazard detector 104 increases the frequency at which it samples air and sends corresponding data to the server 164 as the condition in the home approaches an alarm condition… Further for example, the devices increase logging and sampling frequency during "transitions". For example, upon detecting increased levels of noise, light, etc. in a location, a device may switch into a "listening" state where sensors such as passive infrared (hereinafter, "PIR") sensors, ultrasonic sensors, etc. sample and log (e.g., send data to server 164) at an increased rate. The increased levels of noise, light, etc. in the location indicates the 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai and Sloo, by incorporating the above limitations, as taught by Sloo.
One of ordinary skill in the art would have been motivated to do this modification to send information at times when it is considered significant or worthwhile, while reducing chatter on a network, by automatically detecting an occupant’s presence based on their mobile device, as suggested by Sloo [0106-0107, 0294-0296].
But the combination of Kawai and Sloo fails to clearly specify that an air conditioner includes an outdoor unit and one or a plurality of indoor units connected to the outdoor unit.
However, Yabuta teaches that an air conditioner includes an outdoor unit and one or a plurality of indoor units connected to the outdoor unit [0019-0021, Fig. 1 — an outdoor unit 100 and 
Kawai, Sloo and Yabuta are analogous art.  They relate to air conditioning/HVAC systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai and Sloo, by incorporating the above limitations, as taught by Yabuta.
One of ordinary skill in the art would have been motivated to do this modification to cool a building interior by transferring heat from inside a building to outside a building, as suggested by Yabuta.  Further, it would be obvious to simply substitute the known indoor/outdoor air conditioning configuration of Yabuta for the generic configuration of Kawai and Sloo for a the predicable result of an air conditioning system and method incorporating indoor/outdoor units.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawai and Sloo in view of Chatterjee et al. U.S. Patent Publication No. 20120042066  (hereinafter Chatterjee). 
Regarding claim 11, the combination of Kawai and Sloo teaches all the limitations of the base claims as outlined above.  
Further, Kawai teaches that a candidate communication condition generating unit is configured to generate the one or more candidate communication conditions based on information [0066-0070, Figs. 1-2 — When receiving the normal notification from the notification receiver section 
But the combination of Kawai and Sloo fails to clearly specify candidate communication conditions in association with an amount of communication and a communication path.
However, Chatterjee teaches candidate communication conditions in association with an amount of communication and a communication path [0044-0045, Figs. 1 and 3 — a first client application 200, when comparing available networks to select a backup network (communication path) in step 305, a transmission cost analysis may be preferred if the client application 200 transmits a relatively large amount of non-critical data. However, a quality of service analysis may be preferred for a second client application 200 that transmits highly critical data but less overall data].
Kawai, Sloo and Chatterjee are analogous art.  They relate to networked appliance communication systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught 
One of ordinary skill in the art would have been motivated to do this modification to select a network/path to optimize cost for a given amount of data, as suggested by Chatterjee [0045].  
Regarding claim 12, the combination of Kawai and Sloo teaches all the limitations of the base claims as outlined above.  
Further, Kawai teaches that a candidate communication condition generating unit is configured to extract, as the one or more candidate communication conditions, a communication path [0066-0070, Figs. 1-2 — When receiving the normal notification from the notification receiver section 11, the registration determiner section 13 is configured to specify the air conditioner 40, related to the normal notification… the registration determiner section 13 determines whether or not the specified air conditioner 40 has been already registered in the management apparatus 10.  The notification prevention command creator section 14 is configured to create a notification prevention command when the registration determiner section 13 determines that the specified air conditioner 40 has not been registered yet. The notification prevention command includes a notice of notification failure to be transmitted to the adaptor device 20 and a command for setting the adaptor device 20 to be in the notification prevention state (communication condition)]. 
But the combination of Kawai and Sloo fails to clearly specify a communication path based on communication charges, the communication path is extracted from a plurality of communication paths satisfying a predetermined quality standard.

Kawai, Sloo and Chatterjee are analogous art.  They relate to networked appliance communication systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai and Sloo, by incorporating the above limitations, as taught by Chatterjee.
.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawai and Sloo in view of Barnard et al. U.S. Patent Publication No. 20150373482  (hereinafter Barnard) and further in view of Chatterjee. 
Regarding claim 15, the combination of Kawai and Sloo teaches all the limitations of the base claims as outlined above.  
Further, Kawai teaches that a communication condition is changed [0066-0070, Figs. 1-2 — The notification prevention command includes a notice of notification failure to be transmitted to the adaptor device 20 and a command for setting the adaptor device 20 to be in the notification prevention state (adjust communication condition)].
But the combination of Kawai and Sloo fails to clearly specify that a communication path is changed in accordance with a change in an amount of communication caused by adjustment of the communication condition.
However, Barnard teaches that changing an amount of communication caused by adjustment of the communication condition [0040-0041 —  A lighting node may also connect to one or more sensors (e.g., camera, microphone, heat, light, etc.) and actuators to control facilities such as HVAC; 0267 — one or more sensors may include.. an occupancy sensor…. each lighting node in the plurality of lighting nodes may be configured to transmit data with traffic-dependent frequency (changing an amount of communication caused by adjustment of the communication condition), wherein the traffic-dependent frequency may be based on occupancy sensor data 
Kawai, Sloo and Barnard are analogous art.  They relate to air conditioning/HVAC systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai and Sloo, by incorporating the above limitations, as taught by Barnard.
One of ordinary skill in the art would have been motivated to do this modification to reduce communications when a space is unoccupied, therefore reducing power consumption/processing and making communication bandwidth available for other uses.
But the combination of Kawai, Sloo and Barnard fails to clearly specify that a communication path is changed in accordance with a change in an amount of communication.
However, Chatterjee teaches that a communication path is changed in accordance with a change in an amount of communication [0044-0045, Figs. 1 and 3 — a first client application 200, when comparing available networks to select a backup network (communication path) in step 305, a transmission cost analysis may be preferred if the client application 200 transmits a relatively large amount of non-critical data. However, a quality of service analysis may be preferred for a second client application 200 that transmits highly critical data but less overall data].
Kawai, Sloo, Barnard and Chatterjee are analogous art.  They relate to networked appliance communication systems.

One of ordinary skill in the art would have been motivated to do this modification to select a network/path to optimize cost for a given amount of data, as suggested by Chatterjee [0045].  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawai and Sloo in view of Barnard and further in view of Chatterjee. 
Regarding claim 16, the combination of Kawai and Sloo teaches all the limitations of the base claims as outlined above.  
Further, Kawai teaches that a communication scheme is changed to a communication scheme [0066-0070, Figs. 1-2 — The notification prevention command includes a notice of notification failure to be transmitted to the adaptor device 20 and a command for setting the adaptor device 20 to be in the notification prevention state (adjust communication condition)].
But the combination of Kawai and Sloo fails to clearly specify that in accordance with a change in an amount of communication caused by adjustment of the communication condition, a communication scheme is changed to a communication scheme of long-range wireless communication including at least any of a third-generation mobile communication system, a fourth-generation mobile communication system, and a fifth-generation mobile communication system.

Kawai, Sloo and Barnard are analogous art.  They relate to air conditioning/HVAC systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai and Sloo, by incorporating the above limitations, as taught by Barnard.
One of ordinary skill in the art would have been motivated to do this modification to reduce communications when a space is unoccupied, therefore reducing power consumption/processing and making communication bandwidth available for other uses.  Further, it would be obvious to simply substitute a known 3G or 4G networking scheme for the generic networking scheme of 
But the combination of Kawai, Sloo and Barnard fails to clearly specify that a communication scheme is changed in accordance with a change in an amount of communication.
However, Chatterjee teaches that a communication scheme is changed in accordance with a change in an amount of communication [0044-0045, Figs. 1 and 3 — a first client application 200, when comparing available networks to select a backup network (communication path) in step 305, a transmission cost analysis may be preferred if the client application 200 transmits a relatively large amount of non-critical data. However, a quality of service analysis may be preferred for a second client application 200 that transmits highly critical data but less overall data].
Kawai, Sloo, Barnard and Chatterjee are analogous art.  They relate to networked appliance communication systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai, Sloo and Barnard, by incorporating the above limitations, as taught by Chatterjee.
One of ordinary skill in the art would have been motivated to do this modification to select a network/path to optimize cost for a given amount of data, as suggested by Chatterjee [0045].  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawai, Sloo, Barnard and Chatterjee and further in view of Ralston et al. U.S. Patent Publication No. 20150327021 (hereinafter Ralston). 
Regarding claim 17, the combination of Kawai, Sloo, Barnard and Chatterjee teaches all the limitations of the base claims as outlined above.  
Further, Chatterjee teaches that different cost settings are applied to individual communication schemes [0044-0045, Figs. 1 and 3 —  a first client application 200, when comparing available networks to select a backup network (communication path) in step 305, a transmission cost analysis may be preferred if the client application 200 transmits a relatively large amount of non-critical data. However, a quality of service analysis may be preferred for a second client application 200 that transmits highly critical data but less overall data].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai, Sloo, Barnard and Chatterjee, by incorporating the above limitations, as taught by Chatterjee.
One of ordinary skill in the art would have been motivated to do this modification to enable the selection a network/scheme to optimize cost for a given amount of data, as suggested by Chatterjee [0045].  
But the combination of Kawai, Sloo, Barnard and Chatterjee fails to clearly specify that pay-per-use settings are applied to individual communication schemes.

Kawai, Sloo, Barnard, Chatterjee and Ralston are analogous art.  They relate to networked appliance communication systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the air conditioning system and method, as taught by the combination of Kawai, Sloo, Barnard and Chatterjee, by incorporating the above limitations, as taught by Ralston.
One of ordinary skill in the art would have been motivated to do this modification so as to only incur charges corresponding to the amount of data actually transmitted over the network/communication scheme. 
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119